IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-12-00143-CR

CHARLES ANDREW SILVA,
                                                                      Appellant
    v.

THE STATE OF TEXAS,
                                                                      Appellee



                               From the 54th District Court
                                McLennan County, Texas
                               Trial Court No. 2011-1825-C2


                               MEMORANDUM OPINION


         Charles Silva was found guilty of aggravated sexual assault and sentenced to

twenty-eight years in prison. Silva’s appointed appellate counsel has filed a motion to

withdraw and an Anders brief, asserting that he has diligently reviewed the appellate

record and that, in his opinion, the appeal is frivolous.1 See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

1 Appointed appellate counsel identifies a potential issue (ineffective assistance) but concludes that it
would be unsuccessful on direct appeal. We agree. Silva’s pro se response also raises ineffective
assistance, but it is not potentially arguable on direct appeal.
          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment.          We grant appointed

counsel’s motion to withdraw from representation of Silva. Notwithstanding this grant,

appointed counsel must send Silva a copy of our decision, notify him of his right to file

a pro se petition for discretionary review, and send this Court a letter certifying

counsel’s compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4;

see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex. Crim. App. 2006).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 7, 2013
Do not publish
[CRPM]




Silva v. State                                                                      Page 2